DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This office action has been issued in response to preliminary amendment filed 03/03/2020. Claims 1-20 have been cancelled.  Claims 21-36 are pending.

Information Disclosure Statement
IDS submitted 12/06/2019 has been considered by examiner.  A signed and initialed copy is attached hereto.

Claim Objections
Claim 28 is objected to because of the following informalities:  there is a typo error in line 7 from the bottom of claim 28.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “selecting subsets” of the first members and a second member (in lines 8-9).  It is unclear “selecting subsets” from which component, the set or the group, or from the tree structure, and it is unknow how to select the subsets.  
Claim 21 recite limitation “one of the first members for each subset is selected by following a path” from a root node until a leaf node (lines 12-14). Initially, “the first member is selected as a root node”, and “a second member is selected from the subset” (lines 16-17), it is unclear how to select the second member from the subset, and subset of what component. If the first member is preferred over the second member, the left child node of the root node is selected for the next iteration (lines 18-21), it is unclear that the node is selected as the first member or the second member.  The limitation “whereupon the second member becomes one of the first members (line 22).  It is unclear how the second member becomes one of the first members, while the previous steps only involving to the selecting one of the node under root node.  
Claim 21 recites “repeating the iterative process of selecting and placing for a new second member” line 24.  In the iterative process, the root node and either left or right child is selected, which is the first member.  There isn’t any selecting a new second member.  It is only selecting the first member in the tree structure.  It is unclear “a new second member” in this limitation is one of the second members in the set as in line 3, 
Claim 21 recites the limitation "the individual’s preference" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to amend the limitation as “the individual’s relative preference data”.
Claim 21 recites the limitation "a root node" in line 16.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to amend the limitation as “the root node”.
Claim 21 recites “a second member” in line 17.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to amend the limitation as “the second member”.  However, it is still unclear if the second members are new member as in line 24.
Claims 28, and 34 recite limitations similar to limitations of claim 21 and are rejected for the same reason.  
In addition, claim 28 recites “repeat the iterative process of selection, placement, and height balancing for a new second member” in last 5 lines.  It is unclear how to do the height balancing for the new second member.  It is unclear if the new second member has a height.
Claim 28 recites the limitation "the following iterations:" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to amend the limitation as “a following iterations”.  Claim 34 recites limitation similar to this limitation of claim 28 and is rejected for the same reason.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim 21 recites the method for scoring members/items in the relative set, wherein first members in the tree structures, each tree structure corresponds to an individual/user’s relative preference data comprises for each individual/user, perform iterations of selecting subsets of first members and a second member (unclear where to select the subsets of the first and second members, how to select yet), selecting first members by the path start from the root and end at the leaf, the first member is selected as the root node, the next node is selected, either the right or left child of the root node based on the if the first member or the second member is preferred, for the next iteration (unclear for the path yet, only the root and child of the root).  The second member becomes one of the first members (unclear how the second member become the first member yet). Repeating the process of selecting and placing for a new second member (unclear any selecting of a new second member perform at previous steps, only selecting first members in the tree structure, unclear where to place the new second member), assigning a score to each member of the tree structure based on the number of times each member was preferred.  
Because all of the unclear limitations claim 21, at best, is read as the method for scoring members/items in the relative set, wherein first members in the tree structures, 
The limitation of selecting subsets of first members and a second member, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, “selecting” in the context of this claim encompasses the user manually picks couple of members/items that he/she prefers as first member and one member/item that he/she have not prefer as second member.
The limitation of eliciting from individual’s preference to determine relative preference data between the first member and the second member, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. For example, “eliciting” in the context of this claim encompasses the user makes decision to prefer either the first member or the second member.  

The limitation of the second member become the first member, repeating the selecting and placing a new second member, either the right or left child of the root node based on the first member or the second member is preferred, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. For example, in the context of this claim encompasses the user can assume the second member as the first member, and picks up a new second member and place it to some place.  
The limitation of assigning a score to each member of the tree structure based on the number of times each member was preferred, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. For example, “assigning” in the context of this claim encompasses the user can counts number of times the member was preferred, and give that number as the score for each member.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
i.e., as a generic processor performing a generic computer function of selecting, eliciting, placing, assigning) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the c selecting, eliciting, placing, assigning steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible. 
Claims 22 and 23 recite building group score for each member of the set by combining the score of each member of all individuals, and selecting and eliciting includes displaying one of subsets to the individual and receive preference data from the individual.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. For example, “building” in the context of this claim encompasses the user adds the score of each member of all individuals, and selecting the member he/she prefers.

If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, the claims recite an abstract idea. 
Claims 28-36 recite limitations similar to limitations of claims 21-27 are  rejected for the same reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-36 are rejected under 35 U.S.C. 103 as being unpatentable over Greening et al. (US 2001/0013009), in view of Pennock et al. (US 2009/0254475), and further in view of Yoon et al. (US 2010/0005116).
With respect to claim 21, Greening discloses a method of scoring members of a set relative to one another, wherein the members of the set include first members for which relative preference data has been received from individuals in a group and second members for which relative preference data has not been received from individuals in the group (Greening: fig. 11, para.[0122]: members such as Star Wars, The Untouchables,…in the table/set include first members such as Star Wars, The Untouchables having score received from Smith, Jones, Wesson, and second member such as Beverly Hills Cop do not having score received from Smith), 
the method comprising: 
for each individual in the group, performing iterations: 
selecting subsets, using a computer, comprised of at least one of the first members and a second member of the set and eliciting from the individual the individual's preference between members of the subsets to determine relative preference data between at least the first member and the second member of each selected subset
(Greening: fig.11, para.[0122]: table Ratings and table Prediction depict the user/individual preference of items/members, and using two table can determine the preference data between the first member (e.g. The Untouchables corresponds ; 
whereupon the second member becomes one of the first members
(Greening: fig.11, para.[0122]: the second item/member (e.g. Beverly Hills Cop corresponds to Smith) having preferred data as 9 so it become the first item/member), and 
repeating the iterative process of selecting and placing for a new second member
(Greening: fig.11, para.[0122]: other items/members (having no preference data) corresponds to the individual having the preference data so they become the first item/member e.g. item/member Fletch corresponds to Jones); and 
assigning a score to each member of each individual's corresponding tree structure based on the number of times each member was preferred or not preferred in the elicited relative preference data
(Greening: fig.11, para.[0122]: the score from 1 to 11 indicate for the preference/rating).  
Greening does not disclose other limitations in claim.
Pennock teaches the at least one of the first members for each subset is selected by following a path in the individual's corresponding tree structure beginning with a root node and continuing through the tree structure until a leaf node is reached according to the elicited relative preference data from any previous iterations such that in a first iteration the first member is selected as a root node in the individual's corresponding tree structure and selecting a second member from the subset and using 
(Pennock: fig. 8 & 9 and para.[0045]: the path from root and selecting a node with highest numbered/preferred node).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Pennock’s teachings into Greening’s to provide the path of highest numbered nodes which used in the making a prediction based market  (See abstract).
Yoon discloses the first members organized according to a plurality of tree structures, wherein each tree structure corresponds to an individual's relative preference data (Yoon: fig. 3, para.[0054]: the tree structure of preference items/members of individual user),
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Yoon’s teachings into Greening’s to provide the hierarchical data structure constructing the user preference makes it possible for the user to receive information fitting the situation in which user is put by using a proper individual user preference information, automatically or according to user’s selection as suggested by Yoon (See abstract).
Claim 22 is rejected for the reasons set forth hereinabove for claim 21 and furthermore Greening  teaches building a group score for each member of the set by  (Greening: fig. 11, para.[0122]: combining the Ratings table 901 and the Predictions table 902 to have the score of each member of all individuals in the group).  
Claim 23 is rejected for the reasons set forth hereinabove for claim 21 and furthermore Greening teaches implemented on one or more network servers, wherein the iteratively selecting and eliciting includes generating a browser-displayable page for presentation to the individual via a digital device associated with the individual, wherein the browser- displayable page is to visually present one of the subsets to the individual and to responsively receive input from the individual of the relative preference data corresponding to the visually- presented one of the subsets (Greening: fig. 9, para.[0112], [0114]: user input the ratings/preferences for items/members).  
Claim 24 is rejected for the reasons set forth hereinabove for claim 21.
Yoon teaches height-balancing the individual's corresponding tree structure if height-unbalanced (Yoon: fig. 3, para.[0054]).  
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Yoon’s teachings into Greening’s to provide the hierarchical data structure constructing the user preference makes it possible for the user to receive information fitting the situation in which user is put by using a proper individual user preference information, automatically or according to user’s selection as suggested by Yoon (See abstract).
Claim 25 is rejected for the reasons set forth hereinabove for claim 24.
(Yoon: fig. 3, para.[0054]).  
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Yoon’s teachings into Greening’s to provide the hierarchical data structure constructing the user preference makes it possible for the user to receive information fitting the situation in which user is put by using a proper individual user preference information, automatically or according to user’s selection as suggested by Yoon (See abstract).
Claim 26 is rejected for the reasons set forth hereinabove for claim 24.
Yoon teaches height-balancing the tree structure comprises rotating the tree structure and, in so doing, changing the root node of the tree structure(Yoon: fig. 3, para.[0054]).  
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Yoon’s teachings into Greening’s to provide the hierarchical data structure constructing the user preference makes it possible for the user to receive information fitting the situation in which user is put by using a proper individual user preference information, automatically or according to user’s selection as suggested by Yoon (See abstract).  
Claim 27 is rejected for the reasons set forth hereinabove for claim 21 and furthermore Greening teaches each of the subsets consists exactly of a pair of members, including the second member and exactly one of the first members, such that the relative preference data elicited from the individual represents a pairwise (Greening: para.[0072]-[0073]: user input the ratings/preferences for items/members).  
With respect to claim 28, Greening discloses an apparatus, comprising: 
a processor, a memory unit, and instructions stored on non- transitory machine-readable media, the instructions adapted when executed to cause at least one machine to score members of a set relative to one another, wherein the members of the set include first members for which relative preference data has been received from individuals in a group and second members for which relative preference data has not been received from individuals in the group
(Greening: fig. 11, para.[0122]: members such as Star Wars, The Untouchables,in the table/set include first members such as Star Wars, The Untouchables having score received from Smith, Jones, Wesson, and second member such as Beverly Hills Cop do not have score received from Smith), 
the instructions adapted when executed to cause the at least one machine to: 
for each individual in the group, perform the following iterations: 
select subsets comprised of at least one of the first members and a second member of the set and elicit from the individual the individual's preference between members of the subsets to determine relative preference data between at least the first member and the second member of each selected subset
; 
whereupon the second member becomes one of the first members(Greening: fig.11, para.[0122]: the second item/member (e.g. Beverly Hills Cop corresponds to Smith) having preferred data as 9 so it become the first item/member), and 
repeat the iterative process of selection, placement, and height balancing for a new second member
(Greening: fig.11, para.[0122]: other items/members (having no preference data) corresponds to the individual having the preference data so they become the first item/member e.g. item/member Fletch corresponds to Jones); and 
assign a score to each member of each individual's corresponding tree structure based on the number of times each member was preferred or not preferred in the elicited relative preference data  
(Greening: fig.11, para.[0122]: the score from 1 to 11 indicate for the preference/rating).
Greening does not disclose other limitations in claim.

(Pennock: fig. 8 & 9 and para.[0045]: the path from root and selecting a node with highest numbered/preferred node).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Pennock’s teachings into Greening’s to provide the path of highest numbered nodes which used in the making a prediction based market  (See abstract).
Yoon discloses the first members organized according to a plurality of tree structures, wherein each tree structure corresponds to an individual's relative preference data
(Yoon: fig. 3, para.[0054]: the tree structure of preference items/members of individual user),

Claim 29 is rejected for the reasons set forth hereinabove for claim 28 and furthermore Greening teaches the instructions when executed are adapted to cause the at least one machine to, in association with the iterative selection and the eliciting of relative preference data, build a group score for each member of the set by combining the score corresponding to each member of all individuals in a group (Greening: fig.11, para.[0122]: combining the Ratings table 901 and the Predictions table 902 to have the score of each member of all individuals in the group).  
Claim 30 is rejected for the reasons set forth hereinabove for claim 28 and furthermore Greening teaches the instructions when executed are adapted to cause the at least one machine to, in association with the iterative selection and the eliciting of relative preference data, generate a browser-displayable page for presentation to the individual via a computer associated with the individual, wherein the browser-displayable page is to visually present one of the subsets and responsively receive input from the individual of the relative preference data corresponding to the visually-presented one of the subsets (Greening: fig. 9, para.[0112], [0114]: user input the ratings/preferences for items/members).  
Claim 31 is rejected for the reasons set forth hereinabove for claim 28 and furthermore Greening teaches the instructions when executed are adapted to cause the at least one machine to, in association with the iterative selection and the eliciting of relative preference data(Greening: para.[0122]). 
Yoon teaches height-balance the individual's corresponding tree structure if height- unbalanced
(Yoon: fig. 3, para.[0054])
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Yoon’s teachings into Greening’s to provide the hierarchical data structure constructing the user preference makes it possible for the user to receive information fitting the situation in which user is put by using a proper individual user preference information, automatically or according to user’s selection as suggested by Yoon (See abstract).  
Claim 32 is rejected for the reasons set forth hereinabove for claim 28.
Yoon teaches the tree structure comprises a red-black tree structure, and wherein the instructions are adapted to, when executed, cause the at least one machine to recolor at least one node of the red-black tree structure(Yoon: fig. 3, para.[0054])
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Yoon’s teachings into Greening’s to provide the hierarchical data structure constructing the user preference makes it possible for the user to receive information fitting the situation in which user is put by 
Claim 33 is rejected for the reasons set forth hereinabove for claim 28.
Yoon teaches the instructions are adapted to, when executed, cause the at least one machine to perform as part of the height-balancing of the tree structure if height-unbalanced, rotating of the tree structure and, in so doing, changing of the root node of the tree structure (Yoon: fig. 3, para.[0054])
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Yoon’s teachings into Greening’s to provide the hierarchical data structure constructing the user preference makes it possible for the user to receive information fitting the situation in which user is put by using a proper individual user preference information, automatically or according to user’s selection as suggested by Yoon (See abstract).   
With respect to claim 34, a discloses an apparatus to score members of a set relative to one another, wherein the members of the set include first members for which relative preference data has been received from individuals in a group and second members for which relative preference data has not been received from individuals in the group
(Greening: fig. 11, para.[0122]: members such as Star Wars, The Untouchables,in the table/set include first members such as Star Wars, The Untouchables having score received from Smith, Jones, Wesson, and second member such as Beverly Hills Cop do not have score received from Smith), 

selecting subsets comprised of at least one of the first members and a second member of the set and eliciting from the individual the individual's preference between members of the subsets to determine relative preference data between at least the first member and the second member of each selected subset
(Greening: fig.11, para.[0122]: table Ratings and table Prediction depict the user/individual preference of items/members, and using two table can determine the preference data between the first member (e.g. The Untouchables corresponds to Smith) and the second member(e.g. Beverly Hills Cop corresponds to Smith)); 
whereupon the second member becomes one of the first members
(Greening: fig.11, para.[0122]: the second item/member (e.g. Beverly Hills Cop corresponds to Smith) having preferred data as 9 so it become the first item/member), 
and 6repeating the iterative process of selection and placement for a new second member
(Greening: fig.11, para.[0122]: other items/members (having no preference data) corresponds to the individual having the preference data so they become the first item/member e.g. item/member Fletch corresponds to Jones); and

(Greening: fig.11, para.[0122]: the score from 1 to 11 indicate for the preference/rating).
  Greening does not disclose other limitations in claim.
Pennock teaches the at least one of the first members for each subset is selected by following a path in the individual's corresponding tree structure beginning with a root node and continuing through the tree structure until a leaf node is reached according to the elicited relative preference data from any previous iterations such that in a first iteration the first member is selected as a root node in the individual's corresponding tree structure and selecting a second member from the subset and using the relative preference data to determine if the first member or the second member is preferred, if the first member is preferred a left child node of the root node is selected for the next iteration for comparison with a second member and if a second member is preferred a right child node of the root node is selected for the next iteration for comparison with a second member
(Pennock: fig. 8 & 9 and para.[0045]: the path from root and selecting a node with highest numbered/preferred node).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Pennock’s teachings into Greening’s to provide the path of highest numbered nodes which used in the making a prediction based market  (See abstract).

(Yoon: fig. 3, para.[0054]: the tree structure of preference items/members of individual user),
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Yoon’s teachings into Greening’s to provide the hierarchical data structure constructing the user preference makes it possible for the user to receive information fitting the situation in which user is put by using a proper individual user preference information, automatically or according to user’s selection as suggested by Yoon (See abstract).
Claim 35 is rejected for the reasons set forth hereinabove for claim 34 and furthermore Greening teaches at least one computer adapted to transmit to a remote digital device a browser-displayable page that visually presents the scores for at least two members of the set (Greening: para.[0050]: server display 5 display users/individuals, items/members, ratings/scores).  
Claim 36 is rejected for the reasons set forth hereinabove for claim 34 and furthermore Greening teaches a computer to maintain for-fee subscription information, where the at least one computer adapted to transmit is to transmit the browser-displayable page to the remote digital device only upon verification of a valid subscription associated with a user of the remote digital device (Greening: para.[0136]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093. The examiner can normally be reached Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




03/18/2022
/THU NGUYET T LE/           Primary Examiner, Art Unit 2162